Citation Nr: 0523581	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to an increased evaluation for a dysthymic 
disorder, currently rated 30 percent.

2.  Entitlement to an increased evaluation for a skin 
disability, currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for migraine 
headaches, currently rated 10 percent disabling.

4.  Entitlement to an effective date earlier than January 21, 
2000, for a 100 percent evaluation for hepatitis C with 
cirrhosis.

5.  Entitlement to service connection for diabetes mellitus.




REPRESENTATION

Veteran represented by:  Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
August 1972 and from May 1987 to October 1996.  He had 
additional active duty of unverified dates and he medically 
retired after more than 15 years of active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).  
In a December 2001 rating decision, the RO, in pertinent 
part, continued a 30 percent rating for a psychiatric 
disorder, denied the veteran compensable ratings for a skin 
disorder (keratosis pilaris) and for migraine headaches.  The 
RO also denied service connection for diabetes mellitus.  A 
January 2003 rating decision effectuated a December 2002 
Board decision granting the veteran a 100 percent rating for 
his service-connected hepatitis C, effective from January 21, 
2000.  In October 2003, the Board remanded the case to the 
RO.

During the pendency of the appeal, the disability evaluations 
for the veteran's service connected skin disorder and 
migraine headaches were increased from noncompensably 
disabling to 10 percent disabling, effective from December 1, 
2000.  The veteran continues to appeal to the Board for 
higher ratings.

The issue of an earlier effective date for the grant of a 100 
percent evaluation for hepatitis C with cirrhosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no persuasive evidence that the veteran suffers 
from a dysthymic disorder productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as, circumstantial, circumlocutory, or 
stereotype speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment and abstract 
thinking and difficulty in establishing and maintaining 
effective work and social relationships; the disorder is 
shown to be manifested at times by a depressed mood and 
restricted affect.  

2.  The service-connected skin condition is manifested 
primarily by generalized wheals with excoriated patches on 
the shoulders and back; exfoliation, exudation or itching of 
an exposed or extensive area is not demonstrated, less than 
20 percent of the entire body is affected and the condition 
does not require treatment with intermittent systemic 
therapy.

3. The frequency and severity of the veteran's headaches more 
nearly approximates characteristic prostrating attacks 
averaging one in two months over the last several months.

4.  The veteran's diabetes mellitus was first shown many 
years after service and is not related to a disease or injury 
in military service.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
dysthymic disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, and Part 4, Diagnostic 
Code 9433 (2004).

2.  The criteria for a rating in excess of 10 percent for 
keratosis pilaris are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, and Part 4, Codes 7800, 
7806 (effective prior to and as of August 30, 2002).

3.  The criteria for a rating, in excess of 10 percent, for 
migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, and Part 4, Diagnostic 
Code 8100 (2004).

4.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been caused therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided copies 
of the rating decisions noted above, statements of the case 
dated in January 2002 and July 2004 and a supplemental 
statement of the case dated in February 2005.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, by way of a letters dated in January 2001, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claims, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and service department treatment 
records and reports of comprehensive VA examinations provided 
to him since service have been obtained and associated with 
his claims file.  There is no identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  The 
Board notes that the January 2001 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records, including the 
veteran's March 1995 Medical Board Examination, are negative 
for complaints and/or findings suggestive of diabetes 
mellitus.  The veteran was evaluated and treated in service 
for various skin conditions to include keratosis pilaris.  
This disorder was originally diagnosed in June 1994 on a 
dermatology consultation for complaints of a chronic 
erythematous pruritic rash on the arms and buttocks.  This 
disorder was noted in February 1995 to have slowly spread to 
the veteran's chest, abdomen, and back.  The veteran's 
service medical records also show a history of evaluation and 
treatment for migraine headaches beginning in June 1993.  He 
was prescribed Midrin and Fioricit as needed for his 
headaches in December 1993.  In November 1995 the veteran was 
afforded a mental health consultation for complaints that 
included depressed mood and concerns about his future due to 
his medical problems.  It was noted that he had been 
previously been prescribed Zoloft by an internist.  Following 
a mental status examination, significant for a mildly 
depressed affect, depression secondary to his medical 
condition was the diagnostic assessment.

On the veteran's initial post service VA examination in March 
1979, the veteran was noted to have a history of hepatitis.  
On physical examination, the veteran's skin was normal.  
There were no complaints and/or findings referable to the 
veteran's headaches and or problems with mentation.

On a VA general medical examination in November 1996 the 
veteran reported that he has a history of migraine headaches 
of once per month.  He reported that he treats his headaches 
with Motrin and does not require bed rest.  The veteran also 
complained of a generalized rash.  On physical examination 
there was a fine generalized macular rash noted over the 
torso, arms, and legs.  Neurological examination was normal.  
Migraine headaches once per month, which are not prostrating 
and pityriasis type rash, under treatment, were the pertinent 
diagnoses.

On VA mental disorders examination in November 1996, the 
veteran reported dizziness, fatigue, and frequent headaches.  
He said that he has had subjective depression for the last 
two years, which he related to his medical problems, problems 
with his children acting out, and financial obligations.  On 
mental status examination, the veteran's mood was reported as 
depressed and his affect was congruent.  His insight was 
fair.  His thought processes were logical and goal-directed.  
Mood disorder, depressed moderate, secondary to complications 
of active hepatitis C was the Axis I diagnosis.

Service connection for migraine headaches and keratosis 
pilaris, each rated as noncompensably disabling under 
diagnostic codes 8100 and 7899-7814, respectively, was 
established by an RO rating action dated in March 1997.  This 
rating action also established service connection for a mood 
disorder, rated as 30 percent disabling under Diagnostic Code 
9405.

VA outpatient treatment records compiled between April 1999 
and March 2000 include September 1999 treatment notes 
recording the veteran's report that he has been newly 
diagnosed in August 1999 as having diabetes mellitus.  The 
veteran was further noted to have attended diabetes education 
classes that same month. 

The veteran was afforded a VA mental health assessment in 
November 1999 for evaluation of symptoms of depression and 
stress.  On mental status examination, the veteran was 
described as casually dressed.  His speech was coherent and 
rational with normal rate and tone.  There were no 
psychomotor abnormalities evident. The veteran was noted to 
be pleasant and cooperative.  His mood was dysthymic and his 
affect was congruent with his mood.  His thoughts were 
organized and goal directed.  The veteran denied any suicidal 
or homicidal ideations or plans.  There were no delusions or 
hallucinations.  Insight and judgment appeared good.  
Dysthymia was diagnosed.  The veteran's Global Assessment of 
Functioning (GAF) was reported as 45.   

A private physician, Dr. N.M.K., examined the veteran in 
February 2000 for his bilateral veins and hepatitis with 
cirrhosis.  On this examination, Dr. K. noted that the 
veteran was diagnosed as having Type II diabetes about two 
months ago and placed on an oral agent.  He further noted 
that the veteran complained of headaches, which occur about 
once a month and can last up to 7 days.  He described the 
severity of his headaches as being distressing.  Examination 
of the veteran's skin revealed evidence of palmar erythema on 
both hands and spider nevi on the anterior chest wall and 
dorsal surfaces of the left and right wrists and hands.

On a VA examination in February 2001, the veteran reported 
that he has diet-controlled diabetes.  He said that his 
migraine headaches began in approximately 1991 and currently 
occurs a few times a month and lasts anywhere from hours up 
to days up to 1 week. He said that he is on headache 
medication as well as Motrin, which improve his headaches.  
He described his headaches as retro orbital, throbbing, 
occasionally occurring in the frontal aspect of the head with 
no nausea or vomiting but associated with photophobia and 
phonophobia.  The veteran stated that his headaches are 
related to stress and that he has feelings of being abused by 
some higher authorities, which leads him to have depression 
treated with Zoloft.  The veteran further reported that he 
currently has a skin rash over the upper extremity in his 
trunk, which is itching.  He said that his skin rashes occur 
daily and are unpredictable.  He said that his rashes cause 
itching and pain.  On physical examination, it was noted that 
the veteran appeared to be a depressed male who was alert and 
orientated times three.  Examination of the veteran's skin 
revealed very hard calluses over both heels and the plantar 
aspects of the great toes.  The lower extremities revealed 
bilateral varicose veins on the calf with areas of statis 
hyperpigmentation and dermatitis of both calves. On 
neurological examination, cranial nerves II-XII were normal.  
The veteran's motor and sensory examinations were normal as 
were his reflexes.  The examiner noted as diagnoses that the 
veteran continues to have dermatitis mostly in the chest and 
upper shoulders as well as retro orbital and frontal 
throbbing headaches.

VA hospitalized the veteran in July 2002 for depressed mood 
without suicidal ideations.  The veteran reported as social 
history that he was self-employed between 1970 and 1996 and 
had a dry cleaning business.  He said that after his 
retirement from the military in 1996 he had several jobs as a 
truck driver, bus driver, and in security.  He said that he 
is currently unemployed and on disability.  It was also noted 
that the veteran was going through a divorce.  Mental status 
examination on hospital admission noted that the veteran was 
properly dressed and oriented to time, place, and person.  
His behavior was appropriate and he was pleasant and 
cooperative.  His mood was depressed.  His affect was flat.  
He denied suicidal ideation, plan or intent.  His speech was 
coherent and relevant.  His thoughts were logical and goal 
directed.  There were no delusions evident.  He denied 
hallucinations.  Insight and judgment were fair and memory 
was impaired.  While hospitalized the veteran was introduced 
to the therapeutic milieu and provided Prozac.  At discharge 
the veteran's GAF was 60.

The veteran was afforded a VA examination in June 2003 in 
order to determine if the veteran's diabetes mellitus was 
attributable to any of the veteran's service-connected 
disabilities including by way of medication prescribed for 
these disorders.  The veteran's examiner noted that the 
veteran believed that Viagra or Interferon caused his 
diabetes.  The examiner stated that type II diabetes was not 
listed as a side effect of either of these medications.  He 
furthermore noted that the veteran has a positive family 
history of diabetes.  The examiner noted that the veteran had 
a medical history of hepatitis C and that he was currently on 
no medication for his diabetes.  The examiner further noted, 
with respect to the veteran's service-connected skin 
disability, that the veteran was not currently any systemic 
therapy but that he uses a topical ointment.  He estimated 
that approximately 10 percent of the veteran's body is 
affected by his skin condition and identified the veteran's 
skin conditions as rosacea on his face and tinea cruris in 
his perineal area.  The examiner further reported that the 
veteran has had headaches approximately two to three times in 
the last three months that are made worse by sunlight and 
relieved by Sumatriptan and Bupropion.

On a VA mental disorders examination in July 2003, the 
veteran denied current suicidal/homicidal ideation but did 
acknowledge occasional thoughts about hurting himself.  The 
veteran dated his history of depression from his Persian Gulf 
service and made worse when he was medically retired from the 
military.  The veteran described to his examiner intermittent 
suicidal thoughts without intent and concerns about his 
health now that he is getting older.  The veteran reported 
that he has been married for 31 years and undergone three 
separations from his spouse.  He said that their relationship 
is "on and off."  He further reported much family stress 
related to his 22 year old son.  The veteran said that a 
typical day for him involves getting up and bringing in the 
paper, checking on the parakeets, letting the dog out in the 
backyard, making breakfast, reading the paper, and doing 
light housework.  On mental status examination, the veteran 
was described as well groomed and casually dressed.  His mood 
was noted to be congruent with thought content.  He was 
preoccupied with the estranged relationship between himself 
and his son and to a lesser degree between himself and his 
wife.  His speech was of average rate, volume and degree of 
intonation.  His mood was moderately depressed with 
moderately decreased range of affect.  There were no flights 
of ideas, delusional beliefs, loose associations, or other 
psychotic symptoms noted.  The veteran was fully oriented to 
time, place, person, and purpose.  His thought processes 
seemed logical and goal-directed.  There were no cognitive 
deficits apparent and short and long-term memory appeared 
intact.  He denied crying spells.  He admitted to 
intermittent suicidal ideation but none during the past week.  
The examiner stated that the veteran appears to have suffered 
from dysthymia since his service.  He noted that the 
veteran's present symptoms, although somewhat worse than 
normal, do not substantiate a diagnosis of Major Depressive 
Disorder.  Dysthymia was diagnosed.  The veteran's GAF was 
44.

VA outpatient treatment records compiled between April 2000 
and June 2004 include a May 2002 Emergency Room note showing 
that the veteran presented with a migraine headache, which he 
said started a month ago.  It was noted that he had been 
recently diagnosed with diabetes and started on medication.  
Following a physical examination, migraine headache was 
diagnosed.  The veteran was prescribed 30 mg of Toradol and 
100 mg of Demoral to break the migraine.  An entry in 
November 2002 records that the veteran had stopped taking 
Zyban due to headaches and neck pain and that he reported 
that his headaches had persisted.  The veteran denied nausea 
and vomiting, blurred vision or dizziness.  He said that his 
medications for migraine are effective for a while but that 
headaches return after a few hours.  A treatment plan of one 
injection of Toradol Ketrolac 60 mg intramuscular	 and 
Imitrex Sumatriptan 6 mg was formulated.  In March 2003 the 
veteran presented to the dermatology clinic with complaints 
of severe generalized pruritis since his return from the Gulf 
War.  The veteran stated that his pruritis occasionally 
causes suicidal ideation.  It was noted that the veteran had 
been followed by a service department clinic for his 
dermatology problems but that the clinic has now been closed.  
His examiner stated that the veteran had been given the 
following diagnoses: rosascea on face, keratosis pilaris on 
arms, back, and chest, and fungal infection on groin.  On 
physical examination, no abnormalities were noted on the 
veteran's face, neck, chest, abdomen, right and left upper 
extremities, and joints.  The veteran's scalp had mild 
scaling and scattered violacious macules on the occipital 
area.  The shoulders and back had generalized wheals with 
excoriated patches.  The right and left lower extremities had 
erythematous plaques covered with scales consistent with 
venous stasis.  Seborrheic dermatitis, rosecea, keratosis 
pilaris/xerosis, tinea cruris, and venous stasis were the 
diagnoses rendered.  The examiner stated that the veteran's 
pruritis was undoubtedly metabolic in origin rather than 
primarily cutaneous.  A progress note dated in April 2003 
recorded that the veteran's pruritis was well controlled on 
100 mg of hydroxyzine at night but that this drug might well 
be making him dysthymic/depressed.

The above outpatient treatment records also included reports 
of assessments of the veteran's depression by the VA Mental 
Hygiene clinicians between September 2002 and February 2004.  
In September 2002, it was noted that the veteran had been 
maintained on Prozac 20 mg daily but that he claims it has 
not helped him much.  He reported that he continues to have 
chronic depression marked by sadness, hypersomnia, loss of 
interest in daily activities, and fleeting thoughts of 
suicide with no plans.  It was noted that the veteran had not 
worked since December of last year when he got fired due to 
frequent absences.  On mental status examination, the veteran 
was noted to have a depressed mood and restricted affect.  
His attention and concentration span was reported to be 
lacking.  The GAF score was 40/50.  When seen in September 
2003, the veteran denied feeling hopeless, and helpless.  He 
also denied mania, auditory/visual hallucinations, 
suicidal/homicidal ideation but stated that he had chronic 
suicidal ideation in the past.  The veteran reported that 
after his retirement from the military he had several jobs as 
a truck driver, bus driver, and in security.  He was noted to 
be currently retired and on disability.  On mental status 
examination, the veteran was described as moderately groomed.  
Speech was coherent in volume and rate within normal limits.  
He was oriented to time, place, and person.  His mood was 
depressed.  His affect was restricted.  His thoughts were 
logical and goal directed.  His insight/judgment was fair.  
Dysthymia was diagnosed.  The GAF score was reported as about 
50.   When seen in November 2003 for medication management 
and supportive psychotherapy, the veteran reported doing well 
with Zyban.  He said that he was helping his adult children 
when needed.  He denied any psychotic symptoms.  He denied 
depression or manic symptoms.  He said that he had no 
problems with sleep or appetite.  On mental status 
examination, the veteran was pleasant and cooperative.  
Speech was coherent and relevant with normal rate and tone.  
His thoughts were well organized.  There were no delusions or 
hallucinations elicited.  Mood was euthymic with full range 
of affect.  Insight and judgment were not impaired.  
Dysthymia was diagnosed.  The GAF was reported as about 50.  
In July 2004, the veteran reported doing well with Zyban.  
Mental status examination was essentially normal.  His mood 
was euthymic with full range of affect. Dysthymia was 
diagnosed.  The GAF score was reported as about 50.

As noted above, an RO rating action dated in February 2005 
increased the disability evaluation of the veteran's service-
connected skin disorder from noncompensable to 10 percent 
disabling, effective from December 1, 2000.  This same rating 
action also increased the disability evaluation of the 
veteran's service-connected migraine headaches from 
noncompensable to 10 percent disabling, effective from 
December 1, 2000.

Increased ratings claims

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

A.  Dysthymic disorder

The veteran filed his current claim for an increased 
evaluation for his service-connected nervous disorder in 
November 2000.  Effective November 7, 1996, before his claim 
was filed, VA's Rating Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating mental disorders, including 
major depressive disorders.  61 Fed. Reg. 52,695 (October 8, 
1996) [codified at 38 C.F.R. § 4.130].  Because the veteran's 
claim was filed after the regulatory change occurred, only 
the current version of the schedular criteria is applicable 
to his claim.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991); VAOPGCPREC 3-2000 (2002).

Currently, the veteran is evaluated at 30 percent for his 
service-connected dysthymic disorder under Diagnostic 
Code 9433.  Under this code, the general rating formula 
provides as follows:

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as:  Depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

50 percent:  Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

70 percent :  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
and an inability to establish and maintain effective 
relationships.

100 percent:  Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a 
persistent danger of hurting himself or others; an 
intermittent inability to perform activities of daily 
living (including the maintenance of minimal personal 
hygiene); disorientation to time or place; and memory 
loss for names of his close relatives, his own 
occupation, or his own name. 

38 C.F.R. § 4.130 (2004).

In the case at hand, the probative medical evidence does not 
show that the veteran's occupational and social impairment 
are due to a flattened affect, circumstantial or stereotyped 
speech, or impairment of long and short-termed memory.  The 
VA examination reports summarized above and dated between 
November 1999 and July 2004, disclose that the veteran's 
speech was normal and unimpaired; his attention, memory, and 
orientation were within normal limits; and his affect while 
congruent with his mood, which was noted to be moderately 
depressed on VA examination in July 2003, nevertheless was 
full range when last noted in July 2004.  These examination 
reports further reveal that the veteran's insight and 
judgment were fair to unimpaired, and that he demonstrated no 
impairment of thought process or communication.  The medical 
evidence does, however, show disturbances in mood.

The Board notes that the criteria for a 50 percent evaluation 
are manifested by occupational and social impairment with 
reduced reliability and productivity.  The evidence of record 
shows that the veteran while currently retired due to 
disability has no history of any lengthy unemployment 
occasioned by his psychiatric disorder and maintained stable 
employment prior to his retirement.  The Board finds that the 
veteran's employment history shows no more than an occasional 
decrease in work efficiency, and no more than intermittent 
periods where he is unable to perform occupational tasks.  
The Board also finds that the evidence does not demonstrate 
difficulty in establishing and maintaining effective work and 
social relationships.  The veteran's GAF score was 45 on VA 
examination in November 1999, and 60 when discharged from his 
VA hospitalization in July 2002. VA examiners since July 2003 
have found that the veteran's GAF scores recently have been 
predominately about 50.  A GAF score of about 50 suggest that 
the veteran's service-connected psychiatric disorder is 
productive of moderate to serious symptoms.  See 38 C.F.R. 
§ 4.130 (incorporating by reference the VA's adoption of the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorder, Fourth Edition (DSM-IV), for 
rating purposes).  See also Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995) ("GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health illness").  Here the 
evidence of record shows that while the veteran has periods 
of depressed moods, he has no problems with personal 
appearance, and is goal directed, cooperative and coherent.  
He currently appears to have has a good relationship with his 
adult children, and has been able to assist them as needed.  
The Board finds that such manifestations warrant no more then 
the 30 percent evaluation that is currently assigned.

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§ 4.1, 4.2; Schafrath v, Derwinski, 1 Vet. App. 589 (1991).

B.  Skin disorder

When evaluating the impairment caused by the veteran's 
keratosis pilaris, it must be noted, as an initial matter, 
that keratosis pilaris is not specifically found within the 
VA's Schedule for Rating Disabilities (Rating Schedule). 
Pursuant to 38 C.F.R. § 4.20 (2003), when a disability is not 
found within the rating schedule, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous. In view of this, the RO 
has rated the veteran's skin conditions under DC 7899-7806, 
relating to dermatitis/eczema.

The Board further notes that the regulations governing skin 
disorders changed during the course of this appeal. In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made. If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.  A review of the record demonstrates 
that the RO considered the old and new criteria. Therefore, 
the veteran was made aware of the change.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area. The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement. 
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.

Under the new criteria for 7806, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period. A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period. More than 40 percent of the entire body 
or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

The overall evidence in this case reveals that the veteran 
has multiple skin conditions that have been variously 
classified that affect his face, arms, back, chest, and 
groin. The Board notes that, relying on the veteran's VA 
dermatologic consultation in March 2003, that it will 
consider the skin condition involving the veteran's arms, 
back, and chest as symptoms of the service-connected skin 
disorder. 

Statements and testimony from the veteran are to the effect 
that his service-connected skin condition causes itching and 
warrants the assignment of a higher evaluation. However, the 
objective medical evidence of record, in this case, does not 
support the assignment of a rating in excess of the 10 
percent rating currently assigned.

After review of all the evidence with emphasis on the report 
of the veteran's VA dermatological evaluation in March 2003 
and the most recent VA examination of his skin in June 2003, 
the Board finds that the skin condition is manifested 
primarily by generalized wheals with excoriated patches. 
These symptoms support the assignment of no more than a 10 
percent rating for the skin condition under diagnostic code 
7806, effective prior to or as of August 30, 2002.

The examiner who conducted the June 2003 VA examination of 
the veteran's skin noted the veteran was not being treated 
with any systemic therapy for his skin condition and that 
approximately 10 percent of the entire body is affected by 
his various skin conditions, service-connected and non-
service-connected in their entirety. Hence, the evidence does 
not support the assignment of rating in excess of 10 percent 
for the veteran's skin condition under diagnostic code 7806, 
effective prior to or as of August 30, 2002.

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the skin condition, and 
the claim for an increased evaluation for this condition is 
denied.

C.  Headaches

The veteran contends that his migraine headaches are more 
disabling than currently evaluated.  The veteran's headaches 
have been rated by the RO as 10 percent disabling under 
Diagnostic Code 8100 of the rating schedule.

Under Diagnostic Code 8100, a 10 percent evaluation is in 
order for characteristic prostrating attacks averaging one in 
2 months over last several months, and a 30 percent 
evaluation is warranted for characteristic prostrating 
headaches occurring on an average of once a month over the 
last several months.

A review of the record shows that the veteran's service-
connected headaches are adequately compensated by the 10 
percent rating currently assigned under Diagnostic Code 8100.

Here the Board observes that the rating criteria do not 
define "prostrating". The Board additionally observes that 
the Court has not undertaken to define "prostrating".  Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999), in which the 
Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness." 

As noted, the applicable rating criteria link the disability 
rating for migraine headaches to two elements: severity and 
frequency. It is not sufficient to demonstrate the existence 
of a particular frequency of headaches; the headaches must be 
of a specific prostrating character. Evaluation and treatment 
records document reports of headaches occurring once a month 
to a few times a month, but the medical evidence also 
suggests the headaches are not of a specific prostrating 
character sufficient to satisfy an increased rating.

The veteran has described his headaches as distressing and 
made worse by sunlight.  He has also reported when examined 
by VA in June 2003 that they are relieved by medication.  The 
objective evidence does not show that the veteran's headaches 
at any time has required bed rest or otherwise significantly 
interfered with the veteran's activities and the veteran has 
not specifically contended otherwise.

Likewise, the veteran's treatment records show fairly 
consistent complaints of frequent headaches, but the 
complaints and associated treatment do not establish a 
severity of symptoms consistent with prostrating attacks. As 
the criteria for the next higher rating of 30 percent is not 
shown, the current 10 percent rating is appropriate.






Service Connection Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and diabetes mellitus becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease will be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here there is no medical evidence demonstrating that the 
veteran had diabetes mellitus during service.  The medical 
evidence of record shows that this disorder was diagnosed in 
1999, several years following the veteran's separation from 
his last period of active service.  Such is too remote in 
time from service to support the claim that it is related to 
service on a direct or on a presumptive base, absent medical 
evidence to the contrary.  Here the Board observes that there 
is no such medical evidence.

The absence of treatment records suggesting findings of 
diabetes mellitus until more than two years after service is 
probative evidence that this disorder did not have its onset 
in service or is otherwise attributable thereto.  Further, 
the probative evidence on file (i.e. a June 2003 VA 
examination report) fails to link diabetes mellitus to a 
service-connected disability or medication taken as treatment 
for a service-connected disability. 

The veteran's own statements expressing his belief that his 
diabetes mellitus is attributable to his military service are 
not probative.  As a layman, the veteran is not qualified to 
offer an opinion as to the date of onset of his illness or 
its etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that lay persons were not qualified to 
provide a probative diagnosis on a medical question).  Lay 
hypothesizing, in the absence of any supporting medical 
authority, serves no constructive purpose.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for diabetes mellitus and the claim is denied. 

The evidence is not in equipoise as to warrant application of 
the benefit of the doubt doctrine to the claims considered.   
See 38 C.F.R. § 3.102 (2004).


ORDER

An increased evaluation for a dysthymic disorder is denied.

An increased evaluation for a skin disability is denied.

An increased evaluation for migraine headaches is denied.

Service connection for diabetes mellitus is denied.


REMAND

Section 5103(a) as added to Title 38 U.S. Code by the VCAA, 
requires the Secretary upon receipt of a complete or 
substantially complete application to notify a claimant of 
any information or evidence necessary to substantiate the 
claim and to indicate which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002).  

Because there is no VA document of record that satisfies the 
above specific elements required for adequate VCAA notice 
with respect to the claim for an earlier effective date, a 
remand for this purpose to the RO is required.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.   The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a).  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to the claims.   The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations.  

3.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.

If any of the benefits sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be provided with a supplemental statement of the case, 
and the appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 69 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. pp. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of  
 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat.  2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


